Exhibit 10.1

FIRST AMENDMENT

TO

EMPLOYEE MATTERS AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYEE MATTERS AGREEMENT (this “Amendment”) is entered
into as of September 28, 2007, by and between Duke Energy Corporation, a
Delaware corporation (“Duke Energy”), and Spectra Energy Corp (f/k/a Gas SpinCo,
Inc.), a Delaware corporation (“Spectra Energy”), each a “Party” and together,
the “Parties”.

R E C I T A L S:

WHEREAS, the Parties previously entered into an Employee Matters Agreement dated
as of December 13, 2006 (the “EMA”), for the purpose of allocating assets,
liabilities and responsibilities with respect to certain compensation and
benefit plans and programs between the Parties in connection with the separation
of Duke Energy into two separate, independent and publicly traded companies,
Duke Energy and Spectra Energy respectively; and

WHEREAS, each Party has determined that it is in the best interest of its
stockholders to amend the EMA as described in this Amendment.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

1. Definitions.

All capitalized terms used herein and not otherwise defined herein shall have
the respective meanings set forth (or otherwise provided for) in the EMA.

 

2. Section 6.2(c) (Transfer of Rabbi Trust Assets) of the EMA is amended to read
in its entirety as follows:

(c) Transfer of Rabbi Trust Assets. The portion of the Duke Energy Rabbi Trust
that shall be allocated to Spectra Energy shall be determined as provided in
Schedule E attached hereto. As soon as reasonably practicable after such
determination, Duke Energy shall transfer, or shall cause the trustee of the
Duke Energy Rabbi Trust to transfer, from the Duke Energy Rabbi Trust to the
Spectra Energy Rabbi Trust an amount in cash or in kind (any such asset type to
be determined by Duke Energy in its discretion) equal to the portion of the Duke
Energy Rabbi Trust allocated to Spectra Energy in accordance with the preceding
sentence.



--------------------------------------------------------------------------------

3. Subsection (d) (Financed Nonqualified Plans (Section 6.2)) of Schedule E of
the EMA is amended by adding the following new paragraph at the end thereof:

The portion of the Duke Energy Rabbi Trust that shall be allocated to Spectra
Energy shall be equal to, as of the Distribution Date and as determined under
the first paragraph of this subsection (d), the proportion that the benefit
Liabilities in respect of Spectra Energy Participants under the Financed
Nonqualified Plans bears to the total benefit Liabilities of all of the Duke
Energy Participants and Spectra Energy Participants under the Financed
Nonqualified Plans.

4. Schedule E of the EMA is amended by adding the following new subsection
(e) at the end thereof:

(e) Certain Asset Adjustments

Notwithstanding anything in Sections 3.2(e), 5.2(c), 5.3(c) and 6.2(c) of the
Agreement or the foregoing provisions of this Schedule E to the contrary:
(i) the asset transfers required by such Sections may be made or effected in one
or more installments as determined by Duke Energy in its sole discretion at such
times as are mutually agreed upon by the Parties but in no event shall any
transfer pursuant to Sections 3.2(e), 5.2(c) or 5.3(c) be made later than
September 30, 2007 (or such later time as mutually agreed by the Parties) or
pursuant to Section 6.2(c) be made later than December 31, 2007 (or such later
time as mutually agreed by the Parties); (ii) the amount of any such asset
transfer, other than a transfer of Duke Energy RLR assets pursuant to
Section 5.3(c), shall be adjusted to reflect earnings, gains or losses during
the period from the Distribution Date to the date of the transfer based on
(A) for the period commencing on the Distribution Date and ending on the last
calendar day of the month ending immediately prior to the transfer, the actual
rate of return of the underlying funding vehicle (i.e., the account maintained
under the Duke Energy Retirement Plan pursuant to Section 401(h) of the Code,
the Duke Energy VEBA, or the Duke Energy Rabbi Trust, as the case may be) for
the period commencing on the first day of the calendar month in which the
Distribution Date occurs and ending on the last calendar day of the month ending
immediately prior to the transfer (or, in the case of any such transfer during
January 2007, based on the actual rate of return of such underlying funding
vehicle for the last calendar quarter of 2006) and (B) for the calendar month in
which the transfer occurs, or the portion thereof, the actual rate of return of
the underlying funding vehicle in the calendar month immediately preceding such
transfer, prorated to reflect the portion of the calendar month in which the
transfer occurs that precedes the date of transfer; (iii) the amount of any such
transfer of Duke Energy RLR assets pursuant to Section 5.3(c) should be adjusted
to reflect earnings, gains or losses during the period from the Distribution
Date to the date of the transfer based on the applicable rate of return supplied
by the insurance company that maintains the Duke Energy RLR; and (iv) any
disbursement from any such underlying funding vehicle to or otherwise in respect
of a Spectra Energy Participant shall be treated as a transfer made in
satisfaction or partial satisfaction of the applicable asset transfer
obligation; provided, that, Duke Energy shall provide Spectra with a written
accounting for all such disbursements under this subsection (iv).

 

2



--------------------------------------------------------------------------------

5. Effective Time.

This Amendment shall be effective as of the Effective Time.

6. Miscellaneous.

All Sections under Article XII of the EMA are hereby incorporated in this
Amendment by this reference, provided that any references in such Sections to
the “Agreement” or similar references shall be substituted for references to
this Amendment. Except as modified herein, the terms of the EMA remain in full
force and effect, and all references therein to the “Agreement” shall be deemed
to mean the EMA as amended by this Amendment. Execution of this Amendment by
facsimile or other electronic copy of a signature shall be deemed to be, and
shall have the same effect as, execution by original signature.

IN WITNESS WHEREOF, the Parties have caused this First Amendment to Employee
Matters Agreement to be duly executed as of the day and year first above
written.

 

Duke Energy: DUKE ENERGY CORPORATION By:   /s/ Marc E. Manly   Name: Marc E.
Manly   Title: Group Executive and Chief Legal Officer

 

Spectra Energy: SPECTRA ENERGY CORP By:   James M. Pruett   Name: James M.
Pruett   Title: Group Vice President Human Resources and Support Services

 

3